VAN DUSEN, Circuit Judge
(concurring in part and dissenting in part).
Since, in my opinion, Documents 16-19 and 21-24, several of which contain only lists of patent numbers which are a matter of public record, are not protected by the attorney-client privilege, I would modify the district court order of July 27, 1971, to include Items 16-19 and 21-24 in paragraph 1 of that order and to delete those numbers from paragraph 2 of such order, and remand the case to the district court for appropriate action.
In all other respects, I concur in the foregoing opinion.